Citation Nr: 0601947	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-27 434	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative foraminal stenosis at C5-6, degenerative 
changes in the cervical and thoracic spine, and hypermobility 
of the facet joints of the spine.  

2.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.  

3.  Entitlement to an initial compensable rating for right 
hallux valgus.  

4.  Entitlement to an initial compensable rating for left 
hallux valgus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired in January 2003 after more than 24 years 
of active service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

Since the record must further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On preliminary review of his claims files, it is apparent the 
veteran has received treatment for his service-connected 
disabilities; but no records of any treatment are currently 
on file.  He referred to this treatment (evidenced by 
prescription pain medication for his service-connected 
disabilities) in his notice of disagreement and in his 
substantive appeal, but he did not identify the doctors or 
places where he had been treated.  So this must be done and 
any relevant additional records obtained.

The veteran also has indicated that the impairment from the 
disabilities at issue has a profound impact on his ability to 
perform many job activities, but he has not furnished any 
statements to this effect from his employer.  So he needs to 
do this, as well;



Other records show the RO provided the veteran with notice 
and assistance required by the Veterans Claims Assistance Act 
(VCAA) concerning his original claims for service connection.  
There has been no VCAA notice regarding his claims for higher 
initial ratings (for these now service-connected 
disabilities), and additional VCAA notice generally is not 
required in these type situations.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the [RO] must ... issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the [NOD].  If, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a [NOD] that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a [SOC] if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.)

Finally, the veteran's representative has argued that the 
reports of the March 2003 VA compensation examinations are 
"stale."  Although the veteran has not stated that his 
disabilities have worsened since those March 2003 medical 
evaluations, the Board believes that a current, comprehensive 
evaluation of the various disabilities at issue nonetheless 
would be helpful in deciding this appeal.  See, e.g., Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have treated him for the 
disabilities at issue since his 
retirement from military service.  After 
obtaining any needed signed releases from 
him, request copies of the records of all 
treatment he identifies.  All records 
obtained should be associated with the 
claims file.  

2.  Consider whether the veteran is 
entitled to additional VCAA notice (as 
determined by VAOPGCPREC 8-2003 (Dec. 22, 
2003)).  If he is, provide VCAA-compliant 
notice of the evidence that has been 
received and of the evidence that is 
needed to substantiate his claims.  Also 
advise him of whose responsibility - his 
or VA's, it is for obtaining the 
supporting evidence.  Also ask that he 
submit any relevant evidence in his 
possession, including any evidence from 
his employer concerning the impact of his 
service-connected disabilities on his 
work.  

3.  Upon completion of the actions set 
forth above, schedule the veteran for 
examinations of his spine and feet.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with their examinations.  All appropriate 
tests should be completed.  The 
examiners' reports should set forth in 
detail all current symptoms and pertinent 
clinical findings regarding the service-
connected cervical and thoracic spine and 
bilateral foot disabilities, and should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the disabilities.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, premature/excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
spine and foot disabilities that develops 
on use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

4.  Then readjudicate the veteran's 
claims, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case concerning all 
evidence added to the record since the 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and give them an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

